United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-2205
                                     ___________

Jose Rolando Aguilar-Canas; Evelyn     *
Elizabeth Montoya-Palacios,            *
                                       *
            Petitioners,               *
                                       * Petition for Review of
      v.                               * an Order of the Board
                                       * of Immigration Appeals.
                    1
Eric H. Holder, Jr., Attorney General, *
                                       *     [UNPUBLISHED]
            Respondent.                *
                                  ___________

                               Submitted: September 8, 2009
                                  Filed: September 11, 2009
                                   ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Jose Rolando Aguilar-Canas and Evelyn Elizabeth Montoya-Palacios
(petitioners), natives and citizens of El Salvador, petition for review of an order of the
Board of Immigration Appeals (BIA), which summarily affirmed the decision of an
immigration judge (IJ), denying their request for asylum, withholding of removal, and
relief under the Convention Against Torture (CAT). Petitioners challenge the denial


      1
       Eric H. Holder, Jr. has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
of withholding of removal and CAT relief. Upon careful review, see Eta-Ndu v.
Gonzales, 411 F.3d 977, 982-83 (8th Cir. 2005) (stating the deferential standard of
review for denial of withholding of removal); Chege v. Holder, 309 F. App’x 78, 79
n.2 (8th Cir. 2009) (per curiam) (holding the petitioner’s failure to address her
Convention Against Torture claim in her brief amounted to waiver of such claim), we
deny the petition.

       For the reasons explained by the IJ, petitioners failed to show that the gang
violence they suffered in El Salvador was attributable either to a political opinion that
they held or to their membership in a particular social group; thus, they similarly
failed to show it was more likely than not that they would be persecuted on account
of any such protected ground if returned to El Salvador. See Davila-Mejia v.
Mukasey, 531 F.3d 624, 628 (8th Cir. 2008) (defining membership in particular social
group); Mohamed v. Ashcroft, 396 F.3d 999, 1003 (8th Cir. 2005) (explaining that
harm arising from general conditions such as anarchy, civil war, or mob violence will
not ordinarily support claim of persecution).

      We deny the petition.
                     ______________________________




                                          -2-